Citation Nr: 1241701	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for herniated disc, lumbar spine, prior to October 14, 2010.

2.  Entitlement to greater than a 20 percent rating for herniated disc, lumbar spine, beginning October 14, 2010.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  Prior to October 14, 2010, the Veteran's herniated disc, lumbar spine, was manifested by forward flexion of the lumbar spine to 80 degrees or more, and muscle spasms not resulting in abnormal gait or spinal contour, but not by neurologic impairment or functional loss beyond that contemplated by the assigned rating.

2.  Beginning October 14, 2010, the Veteran's herniated disc, lumbar spine, is manifested by forward flexion of the lumbar spine to 60 degrees, but not by neurologic impairment or functional loss beyond that contemplated by the assigned rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for herniated disc, lumbar spine, prior to October 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for an increased rating for herniated disc, lumbar spine, beginning October 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  October 2009 and September 2010 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The record reflects that the December 2009 and October 2010 VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both examinations conducted a complete physical examination, recorded range of motion of the lumbar spine to include noting the degrees at which pain began, tested for neurologic and functional impairment, considered whether incapacitating episodes of intervertebral disc syndrome had occurred, and addressed the impact of the Veteran's lumbar spine disability on his daily activities.

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  

Although evaluating a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following the Veteran's October 2009 claim for an increased rating for his herniated disc, lumbar spine, a January 2010 rating decision continued the 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  A July 2011 rating decision increased that rating to 20 percent disabling, effective October 14, 2010.  Thus, consideration must be given to whether higher ratings are warranted during either stage of the appeal period.  Id. at 507.  

Diagnostic Code 5243 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2012).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Prior to October 14, 2010

The evidence of record does not support greater than a 10 percent rating for the Veteran's lumbar spine disability prior to October 14, 2010 based on the General Rating Formula.  At the December 2009 VA examination, flexion was to 90 degrees and total range of motion of the thoracolumbar spine was 240 degrees; range of motion was noted to be decreased at a July 2010 private orthopedic visit, but the private practitioner did not indicate to what degree it was limited.  Further, although mild muscle spasms were noted on physical examination at that time and at a July 2010 private orthopedic visit, neither medical professional indicated that the muscle spasms resulted in abnormal gait, spinal contour, or kyphosis.  Based on these clinical findings, a schedular rating greater than 10 percent is not warranted prior to October 14, 2010.

A level of functional loss greater than that already contemplated by the assigned rating is also not established by the evidence dated during this stage of the appeal period.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is limited are additionally limited would not merit greater than a 10 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  At the December 2009 VA examination, pain began at 80 degrees of flexion, and the total pain-free range of motion was limited to 180 degrees; further, the VA examiner found that there was no additional limitation of motion secondary to pain, fatigue, weakness, or lack of endurance.  The Veteran's lay statements and those of his wife and friend reflect that the Veteran has difficulty lifting greater than 40 pounds and difficulty moving around after sitting for more than 30 minutes, but this does not reflect functional impairment beyond that contemplated in the currently assigned rating.  Accordingly, greater than a 10 percent rating on the basis of functional loss prior to October 14, 2010 is not warranted.

Beginning October 14, 2010

The evidence of record does not support greater than a 20 percent rating for the Veteran's lumbar spine disability beginning October 14, 2010 based on the General Rating Formula.  At the October 2010 VA examination, flexion was to 70 degrees, and the total lumbosacral range of motion was to 250 degrees.  The October 2010 VA examination report also did not indicate that the Veteran's lumbar spine was ankylosed, defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed., 2003).  Thus, as favorable or unfavorable anklyosis of any part of the spine is not shown, a schedular rating greater than 20 percent beginning October 14, 2010 based on the General Rating Formula is not warranted.

Functional loss greater than that already contemplated by the 20 percent rating beginning October 14, 2010, is also not established by the record.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is limited are additionally limited would not merit greater than a 10 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  At the October 2010 VA examination, pain began on forward flexion at 60 degrees, but total range of motion of the lumbosacral spine was to 180 degrees, with some range of motion on flexion, extension, bilateral lateral rotation, and bilateral lateral flexion.  From this it can be inferred that there was no anklyosis present.  See Dorland's, supra.  As the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the rating assigned effective October 14, 2010, greater than a 20 percent rating on the basis of functional loss is not warranted effective that date.

Other Considerations

The evidence of record also does not establish entitlement to a separate rating for associated neurological abnormalities during either stage of the appeal period.  The Veteran denied experiencing bladder or bowel dysfunction at both the December 2009 and October 2010 VA examinations, and denied experiencing erectile dysfunction at the October 2010 VA examination.  Although the Veteran reported that his low back pain radiated into his right anterior thigh at the July 2010 private orthopedic visit, it is not clear that this constituted right lower extremity radiculopathy such that a separate rating is warranted, especially as the Veteran denied experiencing pain radiating to either lower extremity at the December 2009 and October 2010 VA examinations.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  However, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar spine disability.  Therefore, greater than a 10 percent rating prior to October 14, 2010, and greater than a 20 percent rating beginning that date, are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's lumbar spine herniated disc.  During the appeal period, he has not required hospitalization, surgery, or assistive devices; he reported using a back brace at the December 2009 examination but was not wearing the brace at that time and did not report wearing one at any previous or subsequent outpatient or examination visit.  Marked interference of employment has not been shown; the Veteran has indicated that he works for the Social Security Administration and needs to get up every 30 minutes from his desk job to walk around and stretch out his back, but he has not reported that this interferes more than minimally with his job performance or ability to complete job tasks.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Additionally, entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record, which reflects that the Veteran has a full-time job with the Social Security Administration.  Therefore, the Board will not address entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for either stage of the appeal period are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart, 21 Vet. App. at 507.




ORDER

Entitlement to greater than a 10 percent rating for herniated disc, lumbar spine, prior to October 14, 2010 is denied.

Entitlement to greater than a 20 percent rating for herniated disc, lumbar spine, beginning October 14, 2010 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


